Title: To John Adams from Ward Nicholas Boylston, 22 April 1826
From: Boylston, Ward Nicholas
To: Adams, John


				
					My ever Dear Cousin
					Saturday Evg: 22d: Apr 1826—
				
				I have from day, to day, for the last fortnight flatter’d myself with an improvement, so far as to enable me to take the air, but in this I have been sadly disappointed. The utmost I have been able to do has been to walk from one Room to another, & even that with pain—my feet and ancles, being so much enlarged, tho’ I conclude in some measure from long confinement, & in some degree from the effects of my disease, that I am at loss to promise myself any thing from that encouraged my hopes a fortnight ago, that I should have The Happiness of seeing you at Quincy. Part of my Baggage has already gone to Princeton, & we must follow in a day or two; after adjusting some concerns that I am to  an agency to carry into effect, and attempt as fast as I am able to advance to the same place; but  I shall sustain the fatigue I know not—but if able will let you hear from me, as soon as I can use a penIn the intermediate accept I beseech you my fervent wishes for the continuance of yr. comforts of advanced life to which I wish I had any thing in my power to contribute—Mrs Boylston’s  affectionate  respectfull regards ever awaits you—With our kind respects to Judge & Mrs Adams /  and Miss Smith—I am in Life & Death your / ever faithful & affect Cousin
				
					Ward Nich’ Boylston
				
				
					My sight fails me Greatly & I can hardy see to write
				
			